Parkis J.
It is an established principle, that parol evidence is inadmissible to explain,- enlarge, vary or control a written instrument. The application of this principle has been found to be most salutary in guiding to a correct decision those whose business it is to adjudicate between man and man.
Every one who has been conversant with courts, must be sensible of the danger of controlling written evidence, which is immutable, by that which depends upon memory, and which may be materially varied by the addition, omission, or even transposition of a single word.
This principle is applicable to all written contracts, but especially to those by which real estate is conveyed. — The deed offered by the plaintiff purports to convey the north half of lot numbered 87 in Solon. The cutting by the defendant, which the plaintiff charges as a trespass upon his property, was not on that part of the lot, but on the south half not included in the deed.
Now, if the plaintiff could avail himself of the parol evidence offered, he would prove title to the south half, not by deed or any instrument in writing, but by parol; and if he could hold that tract by parol, he might any other, by evidence of the same grade, directly in the teeth of the statutes, “ di- “ recting the mode of transferring real estate by deed,” chap. 36, and “ to prevent frauds and perjuries,” chap. 53.
*420- The admission of such evidence to explain and vary the deed, and establish title, would shake the security of all the real property in the State, and overturn one of the soundest principles of evidence.
The ruling of the Judge was correct, and the nonsuit is confirmed.